NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             DICHONDRA V. BOWDEN,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1977
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01838-CFL, Senior Judge Charles F. Lettow.
                  ______________________

                Decided: October 3, 2019
                ______________________

   DICHONDRA V. BOWDEN, Moreno Valley, CA, pro se.

    IGOR HELMAN, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for defendant-appellee. Also represented by JOSEPH H.
HUNT, REGINALD THOMAS BLADES, JR., ROBERT EDWARD
KIRSCHMAN, JR.
                 ______________________

 Before NEWMAN, LOURIE, and TARANTO, Circuit Judges.
2                                  BOWDEN v. UNITED STATES




PER CURIAM.
    Dichondra Bowden appeals from the decision of the
United States Court of Federal Claims (the “Claims Court”)
denying a motion for reconsideration of a judgment dis-
missing her complaint for lack of jurisdiction. See Bowden
v. United States, No. 1:18-cv-01838, 2019 WL 1504378, at
*3–4 (Fed. Cl. Apr. 5, 2019) (“Decision”). Because the
Claims Court did not err in its dismissal and subsequent
denial of reconsideration, we affirm.
                       BACKGROUND
    Bowden filed a complaint in the Claims Court on No-
vember 19, 2018. In her complaint, Bowden represented
that she was employed by the Department of Veterans Af-
fairs (“VA”) from July 12, 2005 to August 2, 2017. Bowden
alleged that she was routinely scheduled to work nights
and weekends during her employment with the VA and
that, despite working these “undesirable hours,” she did
not receive premium pay pursuant to 38 U.S.C. § 7453(b)
and (c) for the period from July 6, 2005 to November 11,
2008. In her complaint, Bowden acknowledged that she
was aware of the non-payment as it occurred, notifying her
supervisor of unexplained changes to her earning state-
ment. Bowden also explained that her union representa-
tive filed a formal grievance on her behalf in 2009 that was
not resolved until September 20, 2018.
    Thereafter, Bowden filed her complaint in the Claims
Court, seeking compensation under the Back Pay Act, 5
U.S.C. § 5596, and the Fair Labor Standards Act, 29 U.S.C.
§ 216(b). The government filed a motion to dismiss
Bowden’s complaint under Rule 12(b)(1) of the Rules of the
United States Court of Federal Claims for lack of jurisdic-
tion, which the Claims Court granted. The court deter-
mined that the last of the violations alleged by Bowden
accrued on November 11, 2008, and that Bowden’s claim is
time-barred because it was filed after the running of the
six-year limitations period of 28 U.S.C. § 2501. Decision at
BOWDEN v. UNITED STATES                                    3



4. The court also determined that Bowden’s claims are not
subject to equitable tolling or any other doctrine that would
excuse her delay in filing her complaint. Id.
    The Claims Court also denied Bowden’s motion for re-
consideration. In her motion, Bowden argued that the ac-
crual date of her claim was September 20, 2018, when the
grievance process terminated, not November 11, 2008,
when the last of the alleged violations occurred. The court
determined that the employee grievance process does not
excuse Bowden’s delay in filing her claim. See Order Deny-
ing Motion for Reconsideration at 1, Bowden v. United
States, No. 1:18-cv-01838 (Fed. Cl. May 21, 2019), ECF No.
18.
   Bowden appealed.       We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review dismissals by the Claims Court for lack of
jurisdiction de novo. Frazer v. United States, 288 F.3d
1347, 1351 (Fed. Cir. 2002). A plaintiff bears the burden of
establishing jurisdiction by a preponderance of the evi-
dence, Taylor v. United States, 303 F.3d 1357, 1359 (Fed.
Cir. 2002), and the leniency afforded pro se litigants with
respect to mere formalities does not relieve them of juris-
dictional requirements, Kelley v. Sec’y, U.S. Dep’t of Labor,
812 F.2d 1378, 1380 (Fed. Cir. 1987).
    On appeal, Bowden argues that the Claims Court
should have applied the “Fraud Law Act 2006,” not the
Back Pay Act as alleged in her complaint. Bowden’s argu-
ment appears to be a reference to an Act of the Parliament
of the United Kingdom defining the criminal offense of
fraud. See Fraud Act, 2006, c. 35 (Eng.). However, she does
not appear to explain why the Claims Court erred in dis-
missing her complaint for lack of jurisdiction, or why her
claim is not barred by the limitations period of 28 U.S.C.
§ 2501.
4                                   BOWDEN v. UNITED STATES




    The government responds that the Claims Court
properly dismissed Bowden’s complaint for lack of jurisdic-
tion. The government contends that Bowden’s claim ac-
crued on November 11, 2008, the date of the last violation
alleged in the complaint, and that the limitations period of
28 U.S.C. § 2501 expired on November 11, 2014, approxi-
mately four years before Bowden filed her complaint. Fur-
ther, the government argues that Bowden has not alleged
any circumstances that would suspend the accrual of her
claim or toll the limitations period. To the extent that
Bowden alleges fraud in her appeal brief, the government
argues that the allegations sound in tort and are therefore
outside the Claims Court’s subject matter jurisdiction.
     We agree with the government that the Claims Court
properly dismissed Bowden’s complaint for lack of jurisdic-
tion. The Tucker Act provides the Claims Court with juris-
diction over claims “against the United States founded
either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express
or implied contract with the United States, or for liqui-
dated or unliquidated damages in cases not sounding in
tort.” 28 U.S.C. § 1491(a)(1). “Every claim of which the
[Claims Court] has jurisdiction shall be barred unless the
petition thereon is filed within six years after such claim
first accrues.” 28 U.S.C. § 2501. The six-year statute of
limitations is jurisdictional and is not susceptible to equi-
table tolling. See John R. Sand & Gravel Co. v. United
States, 552 U.S. 130, 136–139 (2008); FloorPro, Inc. v.
United States, 680 F.3d 1377, 1382 (Fed. Cir. 2012).
     The Claims Court correctly determined that Bowden’s
claims are barred by the six-year limitations period of
28 U.S.C. § 2501. “A cause of action cognizable in a Tucker
Act suit accrues as soon as all events have occurred that
are necessary to enable the plaintiff to bring suit, i.e., when
all events have occurred to fix the Government’s alleged li-
ability.” Martinez v. United States, 333 F.3d 1295, 1303
(Fed. Cir. 2003) (en banc) (internal quotation omitted).
BOWDEN v. UNITED STATES                                       5



Here, Bowden’s premium pay claim accrued, at the latest,
on November 11, 2008, the most recent date of non-pay-
ment alleged in her complaint. Thus, Bowden had to file
her complaint by November 11, 2014 for the court to have
jurisdiction. Instead, Bowden filed her complaint on No-
vember 19, 2018, more than four years after the limitations
period had run.
    The Claims Court also correctly determined that
Bowden’s claims are not subject to accrual suspension, eq-
uitable tolling, or any other doctrine that would excuse
Bowden’s delay in filing. Although Bowden contends that
her claim accrued on September 20, 2018, when she claims
the employee grievance process concluded, the court cor-
rectly determined that the grievance process did not sus-
pend accrual of Bowden’s claim or toll the limitations
period. Bowden has not established that the grievance pro-
cess was mandatory, and “a plaintiff’s invocation of a per-
missive administrative remedy does not prevent the
accrual of the plaintiff’s cause of action, nor does it toll the
statute of limitations pending the exhaustion of that ad-
ministrative remedy.” Martinez, 333 F.3d at 1304.
     Finally, Bowden’s fraud allegation does not warrant a
different result. First, the Claims Court lacks jurisdiction
to adjudicate claims that sound in tort. See Rick’s Mush-
room Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed.
Cir. 2008). Further, Bowden has not explained why the ju-
risdiction of the Claims Court should extend to an alleged
violation of a foreign statute. In any event, Bowden failed
to present her fraud allegation in the Claims Court, and
she cannot raise the issue for the first time on appeal. See
Finch v. Hughes Aircraft Co., 926 F.2d 1574, 1576 (Fed.
Cir. 1991).
                         CONCLUSION
     We have considered Bowden’s remaining arguments
but find them unpersuasive. For the foregoing reasons, we
affirm the Claims Court’s dismissal of this case.
6                         BOWDEN v. UNITED STATES




                AFFIRMED
                  COSTS
    No costs.